OPINION — AG — (1) ALL NEWLY ELECTED LEGISLATORS SHOULD TAKE THEIR OATH OF OFFICE IN THE HALL OF THE HOUSE TO WHICH THEY HAVE BEEN ELECTED, BEFORE THE BEGINNING THEIR TERMS OF OFFICE. (2) NEWLY ELECTED LEGISLATORS MAY LEGALLY SUBMIT TRAVEL CLAIMS FOR GOING TO AND RETURNING FROM SESSIONS OF THE STATE LEGISLATIVE COUNCIL OR SPECIAL COMMITTEES OF WHICH THEY ARE MEMBERS, AFTER NOVEMBER 18, 1964 (PER DIEM)  CITE: 74 Ohio St. 1961 516 [74-516], 51 Ohio St. 1961 2 [51-2], ARTICLE XV, SECTION 1 (BURCK BAILEY)